PER CURIAM.
The appellant challenges the trial court’s summary denial of his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief in which he sought credit for time served in Alabama and challenged the accuracy of his guidelines scoresheet. Because the appellant had raised these same issues in an earlier motion, the denial of which was pending in this Court at the time the trial court ruled on the instant claims, the trial court was without jurisdiction to rule. Darling v. State, 799 So.2d 346 (Fla. 1st DCA 2001); McKeever v. State, 808 So.2d 286 (Fla. 1st DCA 2002). Under such circumstances, the trial court was required to dismiss the appellant’s motion for lack of jurisdiction. See id.
We accordingly reverse the order denying relief and remand for the trial court to dismiss the appellant’s motion.
REVERSED and REMANDED.
KAHN, WEBSTER, and DAVIS, JJ., concur.